DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Patent Application Publication Number 2018/0304948).
Regarding claim 1, Hsu discloses a saddle for bicycles, the saddle comprising a body (including 30) and a frame (at least 70) supporting the body; the body comprising at least one slot which extends at least partly in a rear portion forming a right rear portion and a left rear portion (i.e. a slot exists between left and right portions 31, 32); the frame comprising at least a first branch and a second branch configured to be removably connected, respectively, to the right rear portion and to the left rear portion of the body (70 has branches that are at least indirectly removably connected to 30) passing at least from a first connecting configuration to a second connecting configuration (various configurations), and vice versa; a bridge element (including 10, 20) configured to connect the first branch and the second branch of the frame; wherein the bridge element is configured for removably coupling to the body so as to define a first distance and a second distance between the right rear portion and the left rear portion of the body (this is the general manner of operation); the first distance and the second distance between the right rear portion and the left rear portion of the body corresponding, respectively, to the first connecting configuration and the second connecting configuration for connecting the frame to the body (they could be defined thus); wherein the right rear portion and the left rear portion of the body each has a respective perimeter edge of a surface of the body facing toward the frame (at a rear/lower portion), the respective perimeter edge of the right rear portion of the body configured for coupling at least in part with bridge element through first and second seats of the bridge element, the respective perimeter edge of the left rear portion of the body configured for coupling at least in part with bridge element through third and fourth seats of the bridge element (at respective ends of portions 212 and/or of 213).  
Regarding claims 2 and 3, Hsu further discloses the bridge element comprises a face (at an upper portion of 20 and/or 23 for instance) configured for coupling with at least part of a surface of the body at the right rear portion and the left rear portion, wherein the face of the bridge element and the surface of the body comprise respective male elements and female elements configured to be coupled (see figures).  
Regarding claims 6-8, Hsu further discloses the body has comprises a first protrusion, positioned on a surface of the right rear portion of the body facing towards the frame, and a second protrusion, positioned on a surface of the left rear portion of the body facing towards the frame, wherein the first protrusion is positioned parallel to its respective perimeter edge at a distance such as to define a first seat and second seat configured to receive a respective protrusion of the bridge element positioned between the first seat and the second seat, and wherein the second protrusion is positioned parallel to its respective perimeter edge at a distance such as to define a third seat and a fourth seat configured to receive a respective protrusion of the bridge element positioned between the third seat and the fourth seat, and wherein the bridge element comprises a fifth seat configured to receive the first protrusion of the right rear portion and a sixth seat configured to receive the second protrusion of the left rear portion (depending portions of 31, 32 and/or 23 form protrusions with associated seats while mating portions of 20 etc. form the coupling bridge portions; see at least Figures 2, 4, etc.).  
Regarding claim 9, Hsu further discloses the bridge element is an element couplable to and uncouplable from the first branch and the second branch of the frame, and wherein the bridge element comprises a first through hole and a second through hole for passage, respectively, of the first branch and of the second branch of the frame (member 10 provides such an arrangement; see figures).
Regarding claims 10 and 11, Hsu further discloses the saddle comprises a first connecting element for coupling an end portion of the first branch to the body and a second connecting element for coupling an end portion of the second branch to the body (on opposite sides for instance); removable connecting means (22 or 23 for instance) removably connect the first connecting element and the second connecting element at to a respective rear connecting zone of the body (at least indirectly), defining the first connecting configuration and the second connecting configuration, and vice versa, wherein the bridge element comprises a first seat for housing at least part of the first connecting element and a second seat for housing at least part of the second connecting element; the first connecting element and the second connecting element being coupable and uncoupable relative to the bridge element (this is the general arrangement).  
Regarding claim 12, Hsu further discloses the right rear portion and the left rear portion of the body comprise a respective contact element of a respective portion of the bridge element (any of the various mating portions for instance).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Hsu fails to disclose a perimeter edge facing the frame configured for coupling with seats of the bridge as claimed.  However, as set forth above, Hsu is viewed as disclosing such features.  That is, rear/lower portions of the body have edges facing the frame that couple with multiple seats of the bridge element at 212 and/or 213.  The rejections have accordingly been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636